DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/11/2020 are being considered.
Claim Objection
Claim4, 5, 9, and 11 objected to because of the following informalities:  
Claims 4, 5, 9, and 11 recite the limitation “said blade of a lawn mower”.  It should be “said blade of the lawn mower”.
In claim 4, “the depth” should be “a depth”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Draughton (US 2,863,162) in view of Sifakas (US 3,857,226).
Regarding claim 1, Draughon discloses a bracket system for connecting a brush to a non-linear blade of a lawn mower 5having a bracing surface, the bracket system comprising: 
a brush (Figure 6 Item 28’); 
a brush attachment (Item 27) having an elongated vertical slot for receiving said brush; 
at least one clamp (Item 23’)
Draughon fails to explicitly disclose a flange secured to said vertical slot, said flange having at least one aperture; at least one clamp having apertures for aligning with said aperture of flange;  10at least one fastening means passing through said apertures of said clamp and said flange; and wherein said at least one clamp removably fastens to said flange about said non- linear mower blade in a position in which said clamp can engage said bracing surface of said blade.  
Sifakas teaches an attachment to a lawnmower blade, having a brush attachment having an elongated vertical slot (Item 18), a flange (Item 40) secured to said vertical slot, said flange having at least one aperture (for Item 34); at least one clamp (Item 24) having apertures for aligning with said aperture of flange;  10at least one fastening means (Item 34) passing through said apertures of said clamp and said flange; and wherein said at least one clamp removably fastens to said flange about said non- linear mower blade in a position in which said clamp can engage said bracing surface of said blade.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Draughton to modify the mounting means of the brush to lawnmower blade to be similar to that taught by Sifakas.  Draughton discloses the concept of attaching the brush to a lawn mower blade.  Sifakas teaches a separable bracket from the brush assembly.  Such a modification would allow for the brush to be separated from the clamp so the brush could be indepently cleaned or replaced from the clamp.
Regarding claim 2, Draughon in view of Sifakas disclose the bracket system of claim 1, wherein said fastening means is configured to removably fasten said at least one clamp to said flange (Sifakas Column 4 Lines 52-59).  
Regarding claim 3, Draughon in view of Sifakas disclose the bracket system of claim 2.  Draughton in view of Sifakas as currently combined, fails to explicitly disclose wherein said fastening means is a bolt and nut.  
Sifakas further teaches in another embodiment shows a bolt and nut as the fastening means (Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a nut to the internal side of the clamp.  Nuts and bolts are commonly used for fastening means.  Putting a nut on the internal side of Item 22 would produce a strong connection and hold Item 34 in  place.  
Regarding claim 4, Draughon in view of Sifakas disclose the bracket system of claim 1, wherein said at least one clamp includes a gap, wherein said gap is greater than or equal to the depth of said flange and said blade of a lawn mower (Sifakas Figure 2 from Item 24 to Item 28).  
Regarding claim 5, Draughon in view of Sifakas disclose the bracket system of claim 4, wherein the depth of said flange is equal to the depth of said blade of a lawn mower (near item 26).  
5 Regarding claim 6, Draughon in view of Sifakas disclose the bracket system of claim 4, wherein said flange and said blade of a lawn mower are configured to be inserted into said at least one clamp (Sifakas Figure 2).  
10 Regarding claim 8, Draughon in view of Sifakas disclose the bracket system of claim 1, wherein said elongated vertical slot and said flange are constructed of a single piece of material (Figure 2).  
Regarding claims 10-13, Draughon in view of Sifakas disclose the discloses a bracket system for connecting a brush to a non-linear blade of a lawn mower having a bracing surface, the bracket system as discussed in claim 1. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Draughton (US 2,863,162) in view of Sifakas (US 3,857,226) in view of Cunningham (GB 2528700A).
Regarding claim 7, Draughon in view of Sifakas disclose the bracket system of claim 1.  Draughon fails to explicitly disclose wherein said brush is made of nylon.  
Cunningham teaches a mower brush attachment wherein said brush is made of nylon (Page 4 Lines 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the brush material to be nylon as taught by Cunningham.  Such a modification is viewed as a change in material.  Determining a proper material has been held to be routine by one of ordinary skill in the art (see MPEP 2144.04).  Further in the instant application, there is no criticality to the claimed material.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 would be allowable if claim objections are resolved.  The prior art does not have a flange with two bolts traversing the clamp into the horizontal flange to hold the brush into position, wherein the size of the flange is the same thickness as the size of the blade of the mower.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723